IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 November 8, 2007
                                No. 07-10525
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MICHAEL RYAN GOODGION

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 1:06-CR-71-1


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Michael Ryan Goodgion
presents arguments that he concedes are foreclosed by United States v.
Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause
challenge to the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g), and
United States v. Brown, 920 F.2d 1212, 1216-17 (5th Cir. 1991), which held that
a district court may order a term of imprisonment to run consecutively with an



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-10525

unimposed state sentence. The Government’s motion for summary affirmance
is GRANTED, and the judgment of the district court is AFFIRMED.




                                   2